Citation Nr: 1423118	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-19 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD) or other acquired psychiatric disorder.


ATTORNEY FOR THE BOARD

G. Slovick, Counsel











INTRODUCTION

The Veteran served on active duty from October 1974 to October 1977.

This appeal arises to the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which declined to reopen the Veteran's claim for service connection for a psychiatric disorder.

In February 2013, the Board reopened the issue of entitlement to service connection for a psychiatric disorder and remanded the issue for additional development.  That development has been accomplished and the issue is now ready for adjudication.

The Veteran failed to report for a January 2013 videoconference hearing without explanation or a request for a new hearing; his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2013).


FINDING OF FACT

A psychiatric disorder is not shown to be related to service and PTSD secondary to a verified in-service stressor is not demonstrated by the evidence of record.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include PTSD and depression, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters in January 2006, March 2006, January 2009, and October 2012 satisfied the duty to notify provisions.  These letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was advised that he could submit additional evidence which supported his claimed stressor based on personal assault in October 2012.  The claim was subsequently readjudicated, most recently in a March 2013 supplemental statement of the case, which cured any timing deficiencies.  Thus, VA's duty to notify has been met.

The Veteran's service treatment records, private treatment records and VA medical treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeals.  Records related to the Veteran's disability benefits from the Social Security Administration have been associated with the claim file.  

In May 2006 and March 2009, the RO found that the Veteran had provided insufficient information to verify his claimed in-service stressors.  The Veteran provided additional statements regarding his stressors after the March 2009 finding.  However, the Veteran was not prejudiced by the lack of an additional determination as to whether his claimed stressors could be verified as these additional statements were duplicative of statements which were found to lack the requisite detail for additional research, and included the Veteran's admission that he did not report his claimed personal assault, rendering the need for a search for records pertaining to the claimed assault moot.  The Board finds that further attempts to verify stressors would be futile and would only serve to delay adjudication.  

In February 2013, the Board remanded the case to obtain the Veteran's most recent treatment records and to afford the Veteran a VA examination.  New records have been associated with the Veteran's claims file and a VA examination was conducted in March 2013.  The record does not reflect that this examination is inadequate for rating purposes.  As the requested development has been completed, no further action to ensure compliance with the Board's remand directive is necessary.  The actions directed by the Board have been completed.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Thus, VA's duty to assist has also been met.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  

II. Legal Criteria for Service Connection

The issue before the Board involves a claim of entitlement to service connection.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  That an injury occurred in service alone is not enough; there must be a present disability resulting from that injury.  

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as psychoses, if the disease became manifest to a compensable degree within the year after active service. 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307(a), 3.309(a) (2013).  

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for listed chronic diseases.  38 C.F.R. § 3.303(b).  The United States Court of Appeals for the Federal Circuit held that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of the nexus element) are limited to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV)); in certain circumstances, credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125 (2013); see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997). 

Under DSM-IV, a stressor is a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or event that involved actual or threatened death or serious injury, or threat to the physical integrity of self or others; and (2) the person's response involved intense fear, helplessness, or horror.  A stressor must consist of an event during such service that is outside the range of usual human experience and such that would be markedly distressing to almost anyone, such as experiencing an immediate threat to one's life or witnessing another person being seriously injured or killed.  It is the distressing event, not mere presence that constitutes a valid stressor.  Zarycki v. Brown, 6 Vet. App. 91, 99 (1994).  

For claims that were appealed to the Board but not decided as of July 13, 2010, changes to the applicable regulations are in effect as follows:  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

The occurrence of an event alleged as the "stressor" upon which a PTSD diagnosis is based (as opposed to the sufficiency of the alleged event to cause PTSD) is an adjudicative determination, not a medical determination.  Zarycki, 6 Vet. App. at 97-98.

The regulations also provide that if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible. Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When the evidence is competent, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Factual Background

The Veteran reported depression or excessive worry in his October 1974 report of medical history for the purpose of enlistment.  The reporting examiner noted that the Veteran experienced usual family worries and had no therapy or work loss secondary to depression.  The Veteran's October 1974 enlistment report of medical examination noted a normal psychiatric examination.  The Veteran's October 1977 separation report of medical examination noted normal psychiatric findings.  In a February 1978 report of medical history pertaining to reserve status, the Veteran noted no nervous trouble or depression.

Private treatment records reveal the Veteran's first treatment for psychiatric symptoms in February 2000 when the Veteran reported difficulty sleeping and stress at work and at home.  The Veteran explained that his symptoms began approximately a month prior and that he was feeling "fine" before that time.  He stated that a lot of his symptoms triggered by trouble at work.  An impression of "depression/anxiety/insomnia" was reported.  

A June 2001 private treatment note demonstrates that the Veteran discontinued Zoloft months earlier as he did not feel he needed it once his stressful situation at work had calmed down.  The Veteran reported that he took Ambien as needed for insomnia due to inconsistent work shifts.
 
An April 2005 VA medical center treatment note reported that the Veteran had a positive screening for PTSD.  A treatment note created on the same day noted that the Veteran reported depression for twenty years.  The Veteran reported a lot of stress in his life with the loss of his mother and a workman's compensation claim.  

A May 2005 VA medical center note reported that the Veteran had a positive PTSD screening and it was noted that the Veteran wished further evaluation for PTSD.  It was noted that the Veteran took Lexapro daily.  The reporting physician's assistant provided an assessment of chronic depressive disorder/posttraumatic stress disorder.

A May 2005 treatment note demonstrated the Veteran's report that he had been depressed for five years since there was a discrimination suit against his company.  The Veteran reported that he served in the Navy for four years and that he drank heavily while in service.  He made no mention of any stressors and did not relate any symptoms to his service.  A diagnosis of depression, not otherwise specified/rule out adjustment disorder with depressed mood was provided.

In a July 2005 psychology note, the Veteran described witnessing racial riots during service in the Navy and he explained that he was shunned because of his race.  The Veteran reported that he again had problems with discrimination at work and had problems in the neighborhood.  It was noted that the Veteran received compensation secondary to injuries at work.  An assessment of depression due to racial discrimination and physical disability was provided.

A later July 2005 treatment note included the Veteran's treating psychologist's report that the Veteran presented with depressive symptomatology especially as related to physical problems, inability to work, financial woes, and troubled relationship with his son.  

In a December 2005 statement, the Veteran's buddy R.S. stated that he served with the Veteran on the U.S.S. California.  R.S. explained that there were often racial conflicts on the ship and that the Veteran witnessed and sometimes participated in such conflicts.  R.S. noted that the Veteran was assigned to work for an openly racist petty officer.  He stated that the Veteran other incidents included "fights with fellow shipmates who could only be called his friends" to include an episode with a shipmate resulting in the Veteran injuring his jaw.  R.S. noted that the Veteran became withdrawn and bitter due to this animosity and on his last day aboard departed without saying goodbye which was not part of the Veteran's ordinary demeanor.  

The claim file includes a May 2006 formal finding of insufficient information/records for PTSD stressor verification.  This report noted that the Veteran's claim included general statements regarding racial tensions on his ship but no specific stressors and that the Veteran did not respond to the PTSD questionnaire sent to him.  It was noted that the Veteran's service personnel and medical records contained no conceded stressors.  

In a March 2007 statement, the Veteran reported that while serving on the U.S.S. California he experienced racial tension which led him to isolate himself but that he was eventually pushed into taking sides.  The Veteran reported a lot of fights between white and Hispanic soldiers.  His former representative stated that the Veteran was very bitter about the treatment he experienced in the Navy and had been haunted by these experiences.  A May 2007 PTSD screening was negative.  

A November 2008 VA medical center treatment note reported that the Veteran talked more about racial strife during service than he had previously mentioned.  The Veteran reported that there were "perpetual difficulties between whites, blacks and Hispanics."  The treating psychologist noted that from the intensity of the conflict aboard ship the Veteran might be experiencing PTSD.  

In a February 2009 statement, the Veteran reported that he was a witness at a trial which caused him to become the object of racism from white seaman and involved in many fights.  

In March 2009, a formal finding of a lack of evidence to verify stressors was incorporated into the Veteran's claim file.  It was noted that the Veteran submitted a statement in March 2007 which described the same stressors as in a previous claim and that the Veteran had not submitted information sufficient to verify a stressor.  

In August 2009, the Veteran reported that he witnessed racial riots between white and black sailors where he was asked to pick sides and noted that he testified against a white sailor.  

In an April 2010 statement, the Veteran explained that he was assaulted while on his ship and in multiple physical fights over race relations.  He explained that he did not file an official complaint because he was afraid of retaliation.  

A May 2012 VA medical center treatment note reported a negative screening for PTSD.

The Veteran was afforded a VA examination in March 2013 pursuant to the Board's February 2013 remand.  The claims file was reviewed.  During his examination, the Veteran described an in-service incident in which he testified against a white sailor.  The Veteran denied any acute symptoms at the time of discharge.  He explained that he felt he had been discriminated against his entire life and that he had years of alcohol abuse.  The Veteran explained that he had incidents with other sailors saying racist things to him and picking on him.  He explained that he always had to be worried that someone would push him off deck.  

The examiner noted that the Veteran did not note a specific threat against him but that he stated that he "could infer things with looks and behaviors or gestures" and that it was "just the way he felt."  The examiner noted that the Veteran reported a host of vague traumatic type of stressors but that upon detail the Veteran's symptoms did not meet the (PTSD) criteria for pathology either in terms of intensity of frequency.  The examiner determined that the Veteran presented with PTSD-like symptoms in the context of levels of stress and that many of his symptoms overlapped symptoms in other diagnoses to include personality traits.  It was noted, however, that current symptoms did not appear psychopathologic, or beyond normal symptoms.  

The examiner stated that the Veteran had bothersome or painful memories but that his symptoms fell within the normal limits of human experience, did not meet the necessary criteria to be considered psychiatric pathology, and did not support the diagnosis of PTSD.  The examiner stated that the Veteran's trauma history seemed unlikely to be clinically significant and that the Veteran did not display sufficient psychopathology and had no current psychiatric diagnosis.  

IV. Analysis

A. Psychiatric Disorders other than PTSD

As described above, in order to establish service connection for a psychiatric disorder, it must be as least as likely as not that a current psychiatric disorder was incurred in or aggravated by the Veteran's service.  

Initially, a psychosis is not demonstrated within a year of or at any time thereafter by the evidence of record.  Service connection based upon the presumptions under 38 C.F.R. § 3.307 and 38 C.F.R. § 3.309 is not warranted.

While the March 2013 VA examiner clearly finds that the Veteran's psychiatric symptoms do not amount to psychiatric disorder, the Veteran has received diagnoses of depression, anxiety and insomnia during the course of the appeal.  The current disability element of a service connection claim is satisfied when a claimant has a disability at the time a claim is filed or during the pendency of the claim. McClain v. Nicholson 21 Vet. App. 319, 321 (2007).  A claimant may be granted service connection even though the claimed disability resolves prior to VA's adjudication of the claim.  Id.  Even if the Veteran's earlier diagnoses constitute a current disability, the evidence is against a finding that a psychiatric disorder was incurred in service, or that the Veteran's currently diagnosed disorders are related to service.

Initially, the Veteran reported depressive symptoms upon entry into service but such symptoms were found to be secondary to usual family worries and the Veteran's examination demonstrated normal psychiatric findings in his enlistment report of medical examination.  Thus, he is presumed sound on entrance.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Moreover, the Veteran's psychiatric examination was normal at separation and the Veteran reported no psychiatric symptoms several months later in February 1978.  Thus, an in-service incurrence depression, anxiety or insomnia is not demonstrated by the Veteran's service records.  

Additionally, the competent and credible evidence weighs against a finding of a nexus between the Veteran's psychiatric disorders and service.  

The lay evidence in support of the claim includes the Veteran's own testimony and the testimony of R.S.  Turning first to the Veteran's statements in support of his claim, while the Veteran is competent to testify about his observable psychiatric symptoms, his testimony as to the cause and extent of his symptoms is found to be inconsistent.  

The earliest treatment records associated with the claim file demonstrate that the Veteran began to experience symptoms of depression in February 2000 and that he attributed those symptoms directly to trouble at work, the Veteran additionally reported that he was fine two months prior.  The Veteran further reported that he stopped mediation when his stressful situation at work had alleviated in June 2001.  
In contrast, during an April 2005 VA medical center visit, the Veteran reported a twenty-year history of depression, and the Veteran reported a five-year history of symptoms, which he related to a discrimination suit at work, in May 2005.  Treatment records also demonstrate that the Veteran increasingly attributed his symptoms to his service as his appeal for service connection progressed.

The Board finds that the Veteran's lay testimony has been inconsistent and contains inherent indications of unreliability due to faulty memory or lack of detail.  Additionally, the reported history changed after VA treatment began suggesting an appearance of motivation in part by monetary gain.  Due to these inconsistencies, the Board finds that the testimony lacks credibility.

The other lay evidence, the statement of R.S., supports the Veteran's statements that he experienced racial tension in service and R.S. is competent to testify as to the Veteran's observable behavior during service.  However, R.S. is not shown to possess the specialized education, training, or experience to determine that the Veteran had psychiatric symptoms in service or that his present diagnoses are due to such service.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Jandreau v. Nicholson, 492 F.3d at 1372.

The competent medical evidence attributes the Veteran's non-PTSD psychiatric symptoms to post-service racial discrimination, physical disability, problems with work, financial woes, and family problems, as opposed to his service.  While the Veteran described racial discrimination in service, at no time is a competent medical professional shown to attribute depression, anxiety or insomnia to discrimination in service as opposed to discrimination thereafter.  Instead, treatment records indicate that the Veteran's psychiatric symptoms were due to circumstances occurring after the Veteran's service in the Navy.

Thus, the competent and credible evidence of record fails to demonstrate an in-service incurrence of a psychiatric disorder, evidence of a psychosis within a year of the Veteran's separation or credible reports of continuous symptoms of a psychosis, or a relationship between the Veteran's psychiatric symptoms and his service.  Consequently, service connection is not warranted for a psychiatric disorder other than PTSD.


B.  PTSD

As noted previously, in order to establish service connection for PTSD, there must be a diagnosis of PTSD in compliance with the DSM-IV which requires a stressor in which the Veteran experienced, witnessed, or was confronted with an event or event that involved actual or threatened death or serious injury, or threat to the physical integrity of self or others; and responded with intense fear, helplessness, or horror.   

The claim file includes a physician's assistant's assignment of a PTSD diagnosis in May 2005 and a November 2008 psychologist's finding that the Veteran "might be" experiencing PTSD.  These findings are not based upon the demonstration of a verified stressor, are inconsistent with the evidence of record and, in the case of the November 2008 findings, tenuous.

The March 2013 VA examiner, on the other hand, reviewed the Veteran's service treatment records, personnel records, and treatment records and, as a whole, found that the Veteran's claimed stressors did not equate to a stressor in accordance with the DSM-IV.  Moreover, the examiner determined that the Veteran's symptoms fell within the normal limits of human experience and that his symptoms did not meet the necessary criteria to be considered psychiatric pathology and did not support the diagnosis of PTSD, noting that the Veteran's trauma history was unlikely to be clinically significant.  Thus the criteria for an in-service stressor have not been met and a diagnosis of PTSD is not demonstrated.  The Board accords substantial evidentiary value to the March 2013 VA's examiner's report compared to the earlier records as to whether the Veteran has PTSD.  In doing so, the Board finds that the Veteran has not had PTSD during the pendency of the claim.  Absent proof of a current disability, there is no valid claim and service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, service connection is not warranted for PTSD.


In sum, the preponderance of the evidence is against the claim of service connection for a psychiatric disorder, to include PTSD; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a psychiatric disorder, to include PTSD, is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


